                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


AL HOLIFIELD,

             Plaintiff,

      v.                                             Case No. 18-CV-807

CARMEN DOHMS, et al.,

             Defendants.


                                      ORDER


      Plaintiff Al Holifield, who is representing himself, filed a complaint under 42

U.S.C. § 1983. On August 16, 2019, the defendants filed a motion for summary

judgment on the ground that Holifield has not exhausted his administrative

remedies. (ECF No. 22.) Under Civil L.R. 56(b)(2), Holifield’s response materials were

due within thirty days of service of the motion. According to the court’s records, he

has not responded to the motion. Holifield’s failure to respond suggests that he does

not oppose the motion.

      The court will give Holifield a final opportunity to file his response materials.

If he does not do so by the below deadline, the court will grant the motion and dismiss

the case with prejudice and without further notice to Holifield. See Civil L. R. 7(d)

(“Failure to file a memorandum in opposition to a motion is sufficient cause for the

Court to grant the motion.”); Civil L. R. 41(c) (“Whenever it appears to the Court that
the plaintiff is not diligently prosecuting the action . . . the Court may enter an order

of dismissal with or without prejudice.”).

      As a reminder, if Holifield responds to the motion, he must respond to each of

the defendants’ proposed findings of fact by agreeing with each proposed fact or

explaining why he disagrees with a particular fact. If he does not indicate one way or

the other, the court will assume that he agrees with the proposed fact. Holifield must

support every disagreement with evidence. He can do that by relying on documents

or by telling the court his version of what happened in an affidavit or an unsworn

declaration under 28 U.S.C. § 1746.1 An unsworn declaration is a way for a party to

tell his side of the story while declaring to the court that everything in the declaration

is true and correct. Holifield must also respond to the legal arguments in the

defendants’ brief.

      IT IS THEREFORE ORDERED that, by October 25, 2019, Holifield shall

either respond to the defendants’ motion for summary judgment or file a letter

explaining why he is unable to do so. If the court does not hear from Holifield by that

date, the court will grant the defendants’ motion and dismiss this case.

      IT IS FURTHER ORDERED that defendants’ motion to stay the deadline

for filing dispositive motions on the merits (ECF No. 27) is GRANTED.




1
 At the bottom of his declaration he should state: “I declare under penalty of perjury
that the foregoing is true and correct. Executed on [date]. [Signature].” 28 U.S.C. §
1746(2).
                                             2
Dated at Milwaukee, Wisconsin this 10th day of October, 2019.




                                      WILLIAM E. DUFFIN
                                      U.S. Magistrate Judge




                                  3
